Case: 19-30723      Document: 00515404796         Page: 1    Date Filed: 05/05/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-30723                             May 5, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JARIUS T. CARSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:19-CR-86-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Jarius T. Carson pleaded guilty to possession of a firearm and
ammunition by a conviction felon, and was sentenced within the advisory
guidelines range to 46 months of imprisonment and a three-year term of
supervised release.         On appeal, he contends that the district court
impermissibly delegated its judicial authority by imposing two special
supervised release conditions requiring Carson to submit to any additional


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30723     Document: 00515404796    Page: 2   Date Filed: 05/05/2020


                                 No. 19-30723

substance abuse testing and to participate in a substance abuse program “as
administered and approved” by the United States Probation Office.            He
concedes that our review is for plain error, because he did not object to the
imposition of the conditions at sentencing.
      To show reversible plain error, Carson must show a forfeited error that
is clear or obvious and that affects his substantial rights. Puckett v. United
States, 556 U.S. 129, 135 (2009). “The imposition of a sentence, including the
terms and conditions of supervised release, is a core judicial function that
cannot be delegated.” United States v. Franklin, 838 F.3d 564, 568 (5th Cir.
2016) (internal quotation marks and citation omitted). Although a district
court can properly delegate “decisions as to the details of a condition of
supervised release” to a probation officer, “a court impermissibly delegates
judicial authority when it gives a probation officer authority to decide whether
a defendant will participate in a treatment program.” Id. (internal quotation
marks and citation omitted).
      Here, the language of the disputed conditions requires Carson to submit
to additional testing and to participate in a substance abuse program, with the
details (“administered and approved”) to be left to the discretion of the
probation office.    This is not an impermissible judicial delegation.       See
Franklin, 838 F.3d at 568. Carson has not demonstrated plain error. See
Puckett, 556 U.S. at 135.
      AFFIRMED.




                                       2